I concur in the judgment and opinion affirming the trial court's revocation of appellant's probation and resentencing, but would add the following. Appellant asserts that, pursuant toRobinson v. California (1962), 370 U.S. 660, and its progeny, his present sentence is unconstitutionally derived from his status as an alcoholic.
In State v. Oher (1983), 9 Ohio App. 3d 348, at 349, 9 OBR 617, at 618, 460 N.E.2d 320, at 321-322, the Eighth District Court of Appeals described the Robinson holding as follows:
"In the case of Robinson v. California, the issue raised to the United States Supreme Court concerned the constitutional validity of a state statute, which had made it a criminal offense for an individual to `use, or be under the influence of, or be addicted to the use of narcotics * * *.' As defined by the trial court upon submission of this matter to the jury, that portion of the statute referring to the `use' of narcotics was based upon the act of using; whereas, the portion of the statute referring to the `addicted to the use' of narcotics was based upon a condition or status. Hence, under the terms of that criminal statute, an individual could be found in violation of the law, if it was found that either he was of the status prohibited by statute, or that he had committed the act denounced by the statute.
"Ruling the California statute to be an unconstitutional infliction of cruel and unusual punishment, the court predicated its holding upon the provisions of the statute which made the status of narcotic addiction a criminal offense, for which an individual could be punished regardless of whether he had ever used or possessed any narcotics within the state of California, or whether he was guilty of any antisocial behavior there. The mere status of being drug addicted, without any further criminalact, constituted a sufficient basis for which criminal prosecution would lie." (Footnote omitted; emphasis sic.)
Thus, "[w]hile a state may not statutorily attribute unlawfulness to the status of drug addiction, * * * the activities surrounding such addiction may be established to be unlawful." (Emphasis sic.) Hazlett v. Martin Chevrolet, Inc.,supra, at 283, 25 OBR at 334, 496 N.E.2d at 481 (Holmes, J., concurring in part and dissenting in part). In the case at bar, as was mentioned in Oher, supra, it is not the mere status of appellant as an alcoholic that forms the basis for which criminal prosecution lies, but rather his "further criminal acts" of driving while intoxicated and resisting arrest. Accordingly, appellant's claim of constitutional infirmity is meritless.